Citation Nr: 9931983	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a schedular 100 percent 
evaluation for anxiety reaction from March 1, 1992, through 
March 16, 1993.

2.  Entitlement to a total disability rating based on 
individual unemployability from March 1, 1992, through March 
16, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  This appeal originally arises from a December 1991 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO), which reduced the 
evaluation of the veteran's service connected anxiety 
reaction from 100 percent to 70 percent disabling, effective 
from March 1, 1992.  A February 1993 rating decision denied 
the veteran's claim for a total rating based on individual 
unemployability.  

In July 1996, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a July 
1999 rating decision increased the schedular evaluation for 
anxiety reaction to 100 percent effective from March 17, 
1993.  The veteran now contends that he is entitled to a 100 
percent evaluation for the period from March 1, 1992, through 
March 16, 1993, either on a schedular basis or based on 
individual unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected anxiety reaction did not 
cause more than severe social and industrial impairment from 
March 1, 1992 through March 16, 1993; during that period the 
veteran was not shown to be virtually isolated in the 
community as a result of his anxiety reaction, he did not 
have totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, and he was not demonstrably 
unable to obtain or retain employment due to his anxiety 
reaction alone.  

3.  Medical evidence indicating that the veteran was 
unemployable as a result of his service connected anxiety 
reaction was dated March 17, 1993.


CONCLUSIONS OF LAW

1.  The RO's reduction of the veteran's service connected 
anxiety reaction from 100 percent to 70 percent disabling was 
proper, and the criteria for a schedular evaluation in excess 
of 70 percent for anxiety reaction from March 1, 1992 through 
March 16, 1993 have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (1991).

2.  The criteria for a 100 percent evaluation based on 
individual unemployability from March 1, 1992 through March 
16, 1993 have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
1991); 38 C.F.R. § 4.16(c) (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Restoration of Schedular 100 Percent Evaluation

Service connection was originally granted for mild anxiety 
state in August 1959.  A noncompensable evaluation was 
assigned from July 1959.  An August 1964 rating decision 
increased the evaluation to 10 percent for anxiety reaction 
from April 1964.  An August 1983 rating decision increased 
the evaluation to 30 percent from December 1982.  In July 
1985, the RO increased the evaluation to 50 percent, 
effective from August 1985.  A March 1988 rating decision 
increased the evaluation to 100 percent from May 1987.  In 
December 1991, the RO reduced the evaluation to 70 percent 
disabling, effective March 1, 1992.  A July 1999 rating 
decision increased the evaluation to 100 percent effective 
from March 17, 1993.  The veteran now contends that he is 
entitled to restoration of the 100 percent evaluation for the 
period from March 1, 1992, through March 16, 1993.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The veteran's anxiety reaction is rated under 
code 9400.

Under the regulations in effect prior to November 1996, and 
which govern this case, a 70 percent evaluation contemplated 
that the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required either virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1991).  

A VA examination was conducted in December 1987.  The veteran 
was described as obviously depressed, with problems of 
tension and anxiety.  He had been hospitalized numerous 
times, and was followed on an outpatient basis and with 
antianxiety and antidepressive medications.  His personal 
life was described as extremely isolated and limited.  
Associative processes were normal, with no delusional or 
hallucinatory elements. 

The veteran was hospitalized in a VA facility in November and 
December 1988.  On admission, the veteran complained of 
anxiety, depression, insomnia, and occasional auditory 
hallucinations.  He reported a history of anxiety attacks in 
crowds and tight places, with autonomic instability.  
Additional medications were prescribed, and the veteran's 
prognosis on discharge was guarded.

A VA examination was conducted in February 1991.  The veteran 
reported that his nerves were still bad, that he just could 
not seem to get along.  He indicated that he had not worked 
since 1982 as a result of a broken leg and his nerves.  He 
and his wife lived in their own house about three miles 
outside of town, and they had 12 grown children.  The veteran 
stated that he helped his wife out around the house.  He 
indicated that he took mediation and saw a psychiatrist on an 
outpatient basis approximately once every two months.  The 
veteran stated that his appetite was good, but that he had 
trouble sleeping.  The examiner noted that the veteran was a 
dull, simple, semi-literate fellow who was under some degree 
of tension and looked somewhat depressed.  The veteran lived 
a quiet rural life.  His associative processes were normal 
and there were no hallucinatory or delusional elements.  The 
veteran's mood was depressed, his sensorium was intact, and 
he was competent.  The diagnosis was anxiety with depression. 

In May 1991, the veteran was seen with complaints of feeling 
upset and depressed regarding the reduction in his disability 
evaluation.  He was not suicidal or homicidal.  A June 1991 
outpatient record indicated that the veteran's anxiety was 
medically controlled, and that he had a good family support 
system.  In November 1991, depressive disorder was noted, and 
the veteran indicated that he kept himself active when he was 
physically able.  

A VA examination was conducted in April 1992.  The veteran 
indicated that he continued to be seen every two months on an 
outpatient basis, and he continued on his medications.  He 
stated that he could not stand crowds, and did not go to 
church anymore as a result.  The veteran reported problems 
with sleeping.  The veteran's wife stated that he was no 
better, that she and their children were able to take care of 
him at home, and that the veteran never went anywhere unless 
one of them was with him.  She stated that the veteran had 
crying spells and just sat and wrung his hands.  On 
examination, the veteran was very tense, and he quivered and 
trembled, as did his voice.  Associative processes were 
normal, and there were no delusional or hallucinatory 
elements.  His mood was definitely depressed, and sensorium 
was intact.  

An August 1992 statement from the veteran's treating VA 
psychiatrist noted that the veteran had a history of good 
compliance with his treatment, and was marginally compensated 
on his present medications.  A March 17, 1993 statement from 
the same treating psychiatrist noted that in her opinion the 
veteran was unable to work because of his emotional and 
physical disabilities.

In December 1991, the RO reduced the evaluation of the 
veteran's service connected anxiety reaction from 100 percent 
to 70 percent based upon the February 1991 examination 
findings.  The Board finds that that reduction was proper, in 
that that examination, and the rest of the medical evidence 
of record from February 1991 up until the March 1993 
outpatient record, is consistent with severe impairment but 
does not indicate that the veteran was virtually isolated in 
the community, that he had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
the veteran was demonstrably unable to obtain or retain 
employment due to his anxiety reaction alone.  The medical 
evidence during that period indicated that the veteran lived 
with his wife in the country, that he had a good family 
support system which included his children, that he had no 
delusional or hallucinatory symptoms, and that he was not 
working due in large part to physical disabilities.  The 
first indication in the medical record that the veteran met 
the criteria for a 100 percent evaluation came on the March 
17, 1993, outpatient record which was the basis of the RO's 
decision to increase the evaluation to 100 percent from that 
date forward.  At that point, the record showed that the 
veteran was unable to work due to his service connected 
anxiety reaction.  

Based upon the foregoing, the Board concludes that the weight 
of the evidence is against restoration of a 100 percent 
schedular evaluation for the period from March 1, 1992, 
through March 16, 1993.  38 C.F.R. Part 4, Diagnostic Code 
9400 (1991).

Individual Unemployability

Under the regulations in effect in 1992 and 1993, where the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1992).

Given that the veteran's only service connected disability 
was and is his anxiety reaction, and in light of the above 
determination that the veteran was first shown to be unable 
to work due to his anxiety reaction on the outpatient record 
dated March 17, 1993, extensive consideration of the issue of 
entitlement to individual unemployability during the period 
from March 1, 1992, through March 16, 1993, would be 
redundant.  Suffice it to say that the record indicated that 
the veteran had not worked since 1982 largely on the basis of 
physical disabilities, which included pyelonephritis, a heart 
condition, and a broken leg.  There was no evidence during 
the time period in question that he was unable to secure or 
follow a substantially gainful occupation due to his anxiety 
reaction.  On this basis, the Board concludes that the 
veteran was not entitled to a total rating based on 
individual unemployability for the period from March 1, 1992, 
through March 16, 1993.  







	(CONTINUED ON NEXT PAGE)

ORDER

A schedular evaluation in excess of 70 percent for anxiety 
reaction from March 1, 1992 through March 16, 1993 is denied.

A 100 percent evaluation based on individual unemployability 
from March 1, 1992 through March 16, 1993 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

